Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed method for determining a specific near vision power of an ophthalmic lens specifically including, as the distinguishing features in combination with the other limitations, providing the lens to the wearer having a prescription, the lens comprising a mean power having a near distance vision zone adapted for near distance vision, a near vision task speed determining step during which the processing speed of the near vision task by the wearer when wearing the lens is determined, the ophthalmic lens providing step and near vision task speed determining step are repeated with ophthalmic lenses having different mean power, so as to determine a specific near vision power corresponding to the mean power providing an improved near vision task processing speed and further wherein the method further comprises a near vision task speed threshold providing step during which a near vision task speed threshold is 
provided and the ophthalmic lens providing and the near vision task speed determining steps are repeated until the processing speed is greater than or equal to the near vision task speed threshold. 
Examiner’s Comments

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 23, 2022